DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (2020/0104745).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2020/104745) in view of Wilson (2020/0072993) and Chmiel (2016/0209537).
With respect to claim 1, Li teaches receiving a seismic dataset ([0042], lines 7-8; [0048]); identifying a portion of the seismic dataset including random noise with no signal ([0051], lines 9-12); training a machine-learning algorithm using the noise ([0068]), wherein the training uses the noise as input ([0068], lines 7-8) and zero as output (the training improves the dictionary and does not produce output); and using the machine-learning algorithm to remove random noise from the seismic dataset to generate a noise-attenuated seismic dataset ([0069], [0071]).  However, it does not teach receiving a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest; generating a windowed noise dataset; transforming the windowed noise dataset into a noise power spectrum; the noise input to train the machine-learning algorithm is a noise spectrum; and identifying seismic events in the noise-attenuated seismic dataset.  
Wilson teaches receiving a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest ([0009], lines 1, 3-5, 7-9, 47-51; [0011], lines 1-6; [0029], line 1); identifying a portion of the seismic dataset including random noise with no signal to generate a windowed noise dataset ([0028], lines 10-11; [0029], line 3); transforming the windowed noise dataset into a noise power spectrum ([0028], lines 13-15; [0029], lines 9-11).  It further teaches using the noise spectrum in the noise attenuation process ([0028], lines 18-21; [0029], lines 18-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the machine-learning algorithm of Li to use the data and noise estimates of Wilson and the use the noise power spectrum as input into the machine-learning algorithm since such a modification would have provided an improved signal-to-noise ratio in removing background noise in a borehole environment.  
While Li teaches using the noise-attenuated data for further analysis ([0065]), Li does not specifically teach identifying the seismic events in the noise-attenuated seismic dataset.  Chmiel teaches identifying the seismic events in the noise-attenuated seismic dataset ([0003], lines 23-24; [0004], lines 23-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Li with the seismic event identification of Chmiel since such a modification would have allowed for the accurate determination of subsurface features.  
With respect to claim 5, Li teaches one or more processors ([0086], lines 9-10); memory ([0086], lines 11-13); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors ([0086], lines 1-4), the one or more programs including instructions that when executed by the one or more processors cause the system to: receive a seismic dataset ([0042], lines 7-8; [0048]); identify a portion of the seismic dataset including random noise with no signal ([0051], lines 9-12); train a machine-learning algorithm using the noise ([0068]), wherein the training uses the noise as input ([0068], lines 7-8) and zero as output (the training improves the dictionary and does not produce output); and using the machine-learning algorithm to remove random noise from the seismic dataset to generate a noise-attenuated seismic dataset ([0069], [0071]).  However, it does not teach receiving a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest; generating a windowed noise dataset; transforming the windowed noise dataset into a noise power spectrum; the noise input to train the machine-learning algorithm is a noise spectrum; and identifying seismic events in the noise-attenuated seismic dataset.  
Wilson teaches receiving a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest ([0009], lines 1, 3-5, 7-9, 47-51; [0011], lines 1-6; [0029], line 1); identifying a portion of the seismic dataset including random noise with no signal to generate a windowed noise dataset ([0028], lines 10-11; [0029], line 3); transforming the windowed noise dataset into a noise power spectrum ([0028], lines 13-15; [0029], lines 9-11).  It further teaches using the noise spectrum in the noise attenuation process ([0028], lines 18-21; [0029], lines 18-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the machine-learning algorithm of Li to use the data and noise estimates of Wilson and the use the noise power spectrum as input into the machine-learning algorithm since such a modification would have provided an improved signal-to-noise ratio in removing background noise in a borehole environment.  
While Li teaches using the noise-attenuated data for further analysis ([0065]), Li does not specifically teach identifying the seismic events in the noise-attenuated seismic dataset.  Chmiel teaches identifying the seismic events in the noise-attenuated seismic dataset ([0003], lines 23-24; [0004], lines 23-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Li with the seismic event identification of Chmiel since such a modification would have allowed for the accurate determination of subsurface features.  
With respect to claim 6, Li teaches a non-transitory computer readable storage medium storing one or more programs ([0086], lines 7-9; [0089], lines1-8), the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device to: receive a seismic dataset ([0042], lines 7-8; [0048]); identify a portion of the seismic dataset including random noise with no signal ([0051], lines 9-12); train a machine-learning algorithm using the noise ([0068]), wherein the training uses the noise as input ([0068], lines 7-8) and zero as output (the training improves the dictionary and does not produce output); and using the machine-learning algorithm to remove random noise from the seismic dataset to generate a noise-attenuated seismic dataset ([0069], [0071]).  However, it does not teach receiving a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest; generating a windowed noise dataset; transforming the windowed noise dataset into a noise power spectrum; the noise input to train the machine-learning algorithm is a noise spectrum; and identifying seismic events in the noise-attenuated seismic dataset.  
Wilson teaches receiving a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest ([0009], lines 1, 3-5, 7-9, 47-51; [0011], lines 1-6; [0029], line 1); identifying a portion of the seismic dataset including random noise with no signal to generate a windowed noise dataset ([0028], lines 10-11; [0029], line 3); transforming the windowed noise dataset into a noise power spectrum ([0028], lines 13-15; [0029], lines 9-11).  It further teaches using the noise spectrum in the noise attenuation process ([0028], lines 18-21; [0029], lines 18-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the machine-learning algorithm of Li to use the data and noise estimates of Wilson and the use the noise power spectrum as input into the machine-learning algorithm since such a modification would have provided an improved signal-to-noise ratio in removing background noise in a borehole environment.  
While Li teaches using the noise-attenuated data for further analysis ([0065]), Li does not specifically teach identifying the seismic events in the noise-attenuated seismic dataset.  Chmiel teaches identifying the seismic events in the noise-attenuated seismic dataset ([0003], lines 23-24; [0004], lines 23-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Li with the seismic event identification of Chmiel since such a modification would have allowed for the accurate determination of subsurface features.  
With respect to claim 4, Wilson teaches estimating a signal power spectrum for the DAS dataset ([0029], lines 18-21).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wilson and Chmiel, and further in view of Xiong “Seismic fault detection with convolutional neural network”, Geophysics, Vol 83, No. 5 (September-October 2018).
Li as modified teaches the invention as discussed above.  However, it does not teach the machine-learning algorithm is a structured convolutional neural network. 
Xiong teaches a structured convolutional neural network (pg O97, Col 2, lines 11-12; pg O98, Col 1, lines 1-3, 24-26; Col 2, lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Li with the structured convolutional neural network of Xiong since such a modification would have increased the speed and accuracy of the seismic data analysis.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wilson and Chmiel, and further in view of Khadhraoui (WO 2014/108843).
With respect to claim 3, Li as modified teaches the invention as discussed above.  However, it does not teach implementing a Wiener filter.
Khadhraoui teaches using a Wiener filter in noise removal ([0031], lines 2-3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Li with the Wiener filter of Khadhraoui since such a modification would have improved the signal to noise ratio for more accurate results.  
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645